UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6672


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAFAEL JAIMES-JAIMES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:01-cr-00245-1)


Submitted:   July 22, 2010                 Decided:   August 3, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rafael Jaimes-Jaimes, Appellant Pro Se.  Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rafael    Jaimes-Jaimes       appeals   the   district    court’s

order denying his motion for an Extraordinary Writ.                      We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                        See

United   States     v.   Jaimes-Jaimes,       No.   1:01-cr-00245-1     (M.D.N.C.

Apr. 26, 2010).           We dispense with oral argument because the

facts    and    legal    contentions   are     adequately    presented    in   the

materials      before    the   court   and     argument   would   not    aid   the

decisional process.

                                                                         AFFIRMED




                                         2